Citation Nr: 1107786	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Detroit, 
Michigan, VA Regional Office (RO) which granted service 
connection for PTSD, and assigned a 50 percent initial rating, 
effective from August 31, 2004.  In this regard, the Board finds 
that an August 2006 statement may be reasonably construed as a 
timely notice of disagreement with the initial rating assigned.  
A substantive appeal was received within 60 days of issuance of a 
statement of the case.  

In correspondence received in May 2008, the Veteran withdrew the 
request for a Board hearing in lieu of a hearing before a hearing 
officer at the RO.  A transcript of the July 2008 RO hearing has 
been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

At the July 2008 RO hearing, the Veteran testified that he was 
receiving VA outpatient treatment for his PTSD every three 
months, and that he had been most recently seen two weeks 
earlier.  The Veteran noted that his medication had been changed, 
and that there had been a change in his symptomatology (i.e. 
"sleeping all night long now").  (Transcript at pages 4 - 5.)  
The most recent mental health treatment reports of record are 
dated in 2006.  The Board finds that the reports of the Veterans 
mental health treatment since 2006 would be useful in 
adjudicating the appeal.  Further, the most recent VA psychiatric 
examination report of record is dated in 2006.  In light of the 
Veteran's July 2008 RO hearing testimony as to a change in the 
severity of his PTSD symptoms, and as staged ratings may be 
assigned during a rating period on appeal, the Board finds that a 
VA psychiatric examination to ascertain the Veteran's current 
disability status would be useful in adjudicating the appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
identify the names and addresses of all 
providers of clinical treatment of his 
PTSD since 2006.  An attempt should be 
made to obtain the pertinent clinical 
records from all identified providers, to 
include all VA outpatient treatment 
reports.  Any authorization necessary to 
obtain such records should be obtained 
from the Veteran. 

2.	 Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All indicated tests must be 
performed.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.	 Following completion of the above, the RO should 
readjudicate the issue on appeal.  If the maximum 
benefit sought remains denied, the RO should issue a 
supplemental statement of the case and afford the 
appropriate opportunity to respond.  Thereafter, the 
case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).







